department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax uil code certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated october 19xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes a hospital organization must also comply with sec_501 in order to be treated as described in sec_501 you are not in compliance with any of the provisions imposed under sec_501 you are a dual status hospital which is a governmental hospital that is also exempt under sec_501 you will retain your status as a governmental hospital upon the loss of your status as exempt under sec_501 appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication ah department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number employee id contact numbers telephone fax manager’s name id number employee id response due_date united parcel service - proof of delivery dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree lf you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code lf we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended 20xx explanations of items issue whether the tax-exempt status of provisions of the affordable_care_act and internal_revenue_code sec_501 should be revoked for its failure to comply with facts or _ is a governmental hospital and an internal_revenue_code irc sec_501 exempt_organization as well irs records show the c ruling date as august 20xx they are a regional healthcare provider established in 19xx by the county board_of supervisors as a special purpose government_entity under the laws of the state of code of 19xx as amended the trustees are appointed by the supervisors the relationship between designated as a component unit of currently the entity is governed by a five-member board_of trustees pursuant to county results in county board_of county being and opened as a 0-bed facility in with the goal of providing the best possible medical_care at an affordable cost for the people of and surgical care for inpatient outpatient and emergency room patients in both medicare and medicaid programs in 20xx hospital the facility serves a local community specifically the residents of the state of became a 0-bed critical access participates county in county they provide general medical they have an emergency room which operate sec_24 hours daily within the main hospital or adjacent thereto physical occupational and speech therapy services operates family care clinics an outpatient specialty clinic and facilities also include - outpatient behavioral health ' a 0-bed long-term care facility in in and in their various facilities services provided by include ambulance services emergency department laboratory nutritional services outpatient behavioral health outpatient specialty clinic radiology respiratory therapy swing bed program form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer 20xx e e e skilled nursing facility therapy physical occupational and speech geriatric psychiatric care the vision statement on their website reads of is licensed as a hospital in the state the hospital is one of the largest employers in the county with over persons on their payroll employing local residents allows the facility to promote economic stability and vitality within the county supports or initiates programs that support health awareness also provides funding for educational programs in the community and doctor practitioner staff as shown on its website includes persons comprised of individuals who are either nurse practitioners np or family nurse practitioners medical doctors doctors of osteopathy medicine doctor of podiatric medicine they employ er and another employee hospital they use a tele-med system that allows the nps to speak with a physician regarding care for patients in the er when a local physician is not available they also have physicians who practice family medicine who practice at their hospital the specialists also work at other facilities in the area nurse practitioners to staff the emergency room also helps in the er and makes rounds in the provides office space for the specialists certified registered nurse anesthetist and other is amember of the an sec_501 not-for- profit corporation less than beds rural safety-net hospitals located in the network that would support and strengthen rural hospital operations and provide a voice with rural health advocacy on the local and national level operations began in 19xx as the vision of administrators from small they envisioned a the mission of the care providers in their unique rural setting by helping them to achieve collectively what they could not achieve individually is to assist member hospitals in being successful health was selected for examination for possible deficiencies relative to sec_501 which imposes additional requirements on hospitals identified as tax-exempt under sec_501 per provisions of the affordable_care_act aca requirement by virtue of its status as a governmental entity however that does not preclude its adherence to statutes enacted in response to the aca for sec_501 hospitals does not have a form_990 filing since the entity is not required to file form_990 information reported on schedule h of that return had to be obtained from other sources a review of the entity's website did not provide the data nor was there a link or indication of where the data was located other searches were performed form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer which also resulted in sec_501 data not being located therefore the searches performed identified deficiencies relevant to the aca requirements specifically preliminary review of the entity did not locate its tax identification_number year period ended 20xx e community health needs assessment chna on link or instructions identifying where the chna was located implementation strategy is addressing the chna financial assistance policy fap emergency medical_care policy emcp billing and collection procedures website nor was there a sec_501 states a hospital must comply with the items noted above to retain tax-exempt status under sec_501 were informed that governmental hospitals are described as dual status entities when they have received a determination_letter from the irs stating they are exempt under sec_501 as a hospital controller ceo and was exempt under sec_501 during discussions with ceo aware since april 20xx prior to that he served as the cfo june 20xx been discussed with the board_of trustees and none of them were aware of exemption as a sec_501 hospital and controller has been the controller since stated that after receiving correspondence from the irs the matter had has served as ceo of both stated they were not we discussed why some governmental hospitals prefer to be dual status hospitals states none of the reasons discussed are applicable to have a chna prepared but the individual they contracted to do the work did not complete the task timely furthermore there were concerns about the report that was eventually submitted to them additionally they have not completed an implementation strategy nor have they complied with the other provisions of sec_501 he did state they sought to law sec_501 r additional requirements for certain hospitals -- in general --a hospital organization to which this subsection applies shall not be treated as described in subsection c unless the organization-- a meets the community health needs assessment requirements described in paragraph b meets the financial assistance policy requirements described in paragraph c meets the requirements on charges described in paragraph and form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer 20xx d meets the billing and collection requirement described in paragraph hospital organizations to which subsection applies -- a in general --this subsection shall apply to-- i an organization which operates a facility which is required by a state to be licensed registered or similarly recognized as a hospital and ii any other organization which the secretary determines has the provision of hospital care as its principal function or purpose constituting the basis for its exemption under subsection c determined without regard to this subsection b organizations with more than hospital facility --if a hospital organization operates more than hospital facility-- i the organization shall meet the requirements of this subsection separately with respect to each such facility and ii the organization shall not be treated as described in subsection c with respect to any such facility for which such requirements are not separately met community health needs assessments -- a in general --an organization meets the requirements of this paragraph with respect to any taxable_year only if the organization-- i has conducted a community health needs assessment which meets the requirements of subparagraph b in such taxable_year or in either of the taxable years immediately preceding such taxable_year and ii has adopted an implementation strategy to meet the community health needs identified through such assessment b community health needs assessment --a community health needs assessment meets the requirements of this paragraph if such community health needs assessment-- i takes into account input from persons who represent the broad interests of the community served by the hospital facility including those with special knowledge of or expertise in public health and ii is made widely available to the public financial assistance policy --an organization meets the requirements of this paragraph if the organization establishes the following policies a financial assistance policy --a written financial assistance policy which includes-- i eligibility criteria for financial assistance and whether such assistance includes free or discounted care ii the basis for calculating amounts charged to patients form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date name of taxpayer tax identification_number year period ended 20xx iii the method for applying for financial assistance iv in the case of an organization which does not have a separate billing and collections policy the actions the organization may take in the event of non-payment including collections action and reporting to credit agencies and v measures to widely publicize the policy within the community to be served by the organization b policy relating to emergency medical_care --a written policy requiring the organization to provide without discrimination care for emergency medical conditions within the meaning of section of the social_security act u s c 1395dd to individuals regardless of their eligibility under the financial assistance policy described in subparagraph a limitation on charges --an organization meets the requirements of this paragraph if the organization-- a limits amounts charged for emergency or other medically necessary care provided to individuals eligible for assistance under the financial assistance policy described in paragraph a to not more than the amounts generally billed to individuals who have insurance covering such care and b prohibits the use of gross charges billing and collection requirements --an organization meets the requirement of this paragraph only if the organization does not engage in extraordinary collection actions before the organization has made reasonable efforts to determine whether the individual is eligible for assistance under the financial assistance policy described in paragraph a regulatory authority --the secretary shall issue such regulations and guidance as may be necessary to carry out the provisions of this subsection including guidance relating to what constitutes reasonable efforts to determine the eligibility of a patient under a financial assistance policy for purposes of paragraph c f_r sec_1_501_r_-1 sec_1_501_r_-1 sec_1_501_r_-1 definitions currentness a application the definitions set forth in this section apply to sec_1_501_r_-2 through r -7 b definitions- amounts generally billed agb means the amounts generally billed for emergency or other medically necessary care to individuals who have insurance covering such care determined in accordance with sec_1_501_r_-5 agb percentage means a percentage of gross charges that a hospital facility uses under sec_1 r - b to determine the agb for any emergency or other medically necessary care it provides to an individual who is eligible for assistance under its financial assistance policy fap application period means the period during which a hospital facility must accept and process an application_for financial assistance under its fap submitted by an individual in order to have made reasonable efforts to determine whether the individual is fap-eligible under sec_1_501_r_-6 authorized body of a hospital facility means- form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer 20xx i the governing body that is the board_of directors board_of trustees or equivalent controlling body of the hospital organization that operates the hospital facility or a committee of or other party authorized by that governing body to the extent such committee or other party is permitted under state law to act on behalf of the governing body billing and collections policy means a written policy that includes all of the elements described in sec_1 r -4 b i date provided means in the case of any billing statement written notice or other written communication that is mailed the date of mailing the date that a billing statement written notice or other written communication is provided can also be the date such communication is sent electronically or delivered by hand emergency medical_care means care provided by a hospital facility for emergency medical conditions emergency medical conditions means emergency medical conditions as defined in section of the social_security act u s c 1395dd extraordinary collection action eca means an action described in sec_1 r -6 b financial assistance policy fap means a written policy that meets the requirements described in sec_1 r -4 b hospital facility means a facility that is required by a state to be licensed registered or similarly recognized as a hospital multiple buildings operated under a single state license are considered to be a single hospital facility plain language summary of the fap means a written_statement that notifies an individual that the hospital facility offers financial assistance under a fap and provides the following additional information in language that is clear concise and easy to understand vi a statement of the availability of translations of the fap fap application form and plain language summary of the fap in other languages if applicable widely available on a web site means- i the hospital facility conspicuously posts a complete and current version of the document on- a the hospital facility's web site b if the hospital facility does not have its own web site separate from the hospital organization that operates it the hospital organization's web site or c a web site established and maintained by another entity but only if the web site of the hospital facility or hospital organization if the facility or organization has a web site provides a conspicuously-displayed link to the web page where the document is posted along with clear instructions for accessing the document on that web site ii individuals with access to the internet can access download view and print a hard copy of the document from the web site- a without requiring special computer hardware or software other than software that is readily available to members of the public without payment of any fee - b without paying a fee to the hospitality facility hospital organization or other entity maintaining the web site and c without creating an account or being otherwise required to provide personally identifiable information and iii the hospital facility provides individuals who ask how to access a copy of the document online with the direct web site address or url of the web page where the document is posted form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer 20xx c f_r sec_1_501_r_-2 sec_1_501_r_-2 sec_1_501_r_-2 failures to satisfy sec_501 currentness a revocation of sec_501 status except as otherwise provided in paragraphs b and c of this section a hospital organization failing to meet one or more of the requirements of sec_501 separately with respect to one or more hospital facilities it operates may have its sec_501 status revoked as of the first day of the taxable_year in which the failure occurs in determining whether to continue to recognize the sec_501 status of a hospital organization that fails to meet one or more of the requirements of sec_501 with respect to one or more hospital facilities the commissioner will consider all relevant facts and circumstances including but not limited to the following whether the organization has previously failed to meet the requirements of sec_501 and if so whether the same type of failure previously occurred the size scope nature and significance of the organization's failure s in the case of an organization that operates more than one hospital facility the number size and significance of the facilities that have failed to meet the sec_501 requirements relative to those that have complied with these requirements the reason for the failure s whether the organization had prior to the failure s established practices or procedures formal or informal reasonably designed to promote and facilitate overall compliance with the sec_501 requirements whether the practices or procedures had been routinely followed and the failure s occurred through an oversight or mistake in applying them whether the organization has implemented safeguards that are reasonably calculated to prevent similar failures from occurring in the future whether the organization corrected the failure s as promptly after discovery as is reasonable given the nature of the failure s whether the organization took the measures described in paragraphs a and a of this section before the commissioner discovered the failure s b minor omissions and errors- in general a hospital facility's omission of required information from a policy or report described in sec_1_501_r_-3 or sec_1_501_r_-4 or error with respect to the implementation or operational requirements described in sec_1_501_r_-3 through r -6 will not be considered a failure to meet a requirement of sec_501 if the following conditions are satisfied i such omission or error was minor and either inadvertent or due to reasonable_cause form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a ee explanations of items name of taxpayer tax identification_number year period ended 20xx ii the hospital facility corrects such omission or error as promptly after discovery as is reasonable given the nature of the omission or error such correction must include establishment or review and if necessary revision of practices or procedures formal or informal that are reasonably designed to promote and facilitate overall compliance with the requirements of sec_501 reasonable_cause for purposes of this paragraph b the fact that a hospital facility has established practices or procedures formal or informal reasonably designed to promote and facilitate overall compliance with the sec_501 requirements prior to the occurrence of an omission or error is a factor tending to show that the omission or error is due to reasonable_cause c excusing certain failures if hospital facility corrects and discloses a hospital facility's failure to meet one or more of the requirements described in sec_1_501_r_-3 through r -6 that is neither willful nor egregious shall be excused for purposes of this section if the hospital facility corrects and makes disclosure in accordance with rules set forth by revenue_procedure notice or other guidance published in the internal_revenue_bulletin for purposes of this paragraph c a willful failure includes a failure due to gross negligence reckless disregard or willful neglect and an egregious failure includes only a very serious failure taking into account the severity of the impact and the number of affected persons whether a failure is willful or egregious will be determined based on all of the facts and circumstances a hospital facility's correction and disclosure of a failure in accordance with the relevant guidance is a factor tending to show that the failure was not willful d taxation of noncompliant hospital facilities- in general except as otherwise provided in paragraphs b and c of this section if a hospital organization that operates more than one hospital facility fails to meet one or more of the requirements of sec_501 separately with respect to a hospital facility during a taxable_year the income derived from the noncompliant hospital facility noncompliant facility income during that taxable_year will be subject_to tax noncompliant facility income- i in general for purposes of this paragraph d the noncompliant facility income derived from a hospital facility during a taxable_year will be the gross_income derived from that hospital facility during the taxable_year less the deductions allowed by chapter that are directly connected to the operation of that hospital facility during the taxable_year excluding any gross_income and deductions taken into account in computing any unrelated_business_taxable_income described in sec_512 that is derived from the facility during the taxable_year analysis and government position the aca enacted march 20xx added new mandatory requirements on hospital organizations to retain their exemption under sec_501 most of the provisions were effective upon passage of the aca the chna requirements became effective for tax years beginning after march 20xx and stated the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date year period ended tax identification_number name of taxpayer 20xx hospital must conduct a chna and implementation strategy at least once every three years for tax years beginning after march 20xx the entity operates on a calendar_year ending december annually the chna would have be conducted no later than its year ended december 20xx for them to be compliant the final regulations were issued on december 20xx effective for tax years beginning after december 20xx sec_501 states hospitals required to follow its provisions will not be recognized as an entity described in sub sec_501 unless it meets the criteria enumerated in sub sec_501 b c and d those sections state the entity must have a chna fap limit the amounts charged for emergency or other medically necessary care provided to patients eligible for assistance under its fap and they prohibit the use of gross charges and states the hospital cannot engage in extraordinary collection actions before reasonable efforts have been made to determine whether the patient is eligible for assistance under the hospital’s fap sec_501 further states this law is applicable to organization’s that operate a facility required to be licensed registered or recognized as a hospital and any other organization determined to have the provision of hospital care as its principal function or purpose constituting the basis for its exemption under sub sec_501 sec_1_501_r_-1 provides definitions of terms pertinent to sec_501 it provides clarity on amounts that can be charged patients billing policies fap applications governing body of the hospital and other pertinent items sec_1_501_r_-2 states hospitals failing to meet one or more of the requirements of this section could have it sec_501 status revoked effective the first day of the taxable_year in which the failure occurs the entity does have a website which we reviewed during the pre-audit phase of the examination the website did not meet the final regulations nor was there any indication the temporary and or proposed_regulations had been followed or met the entity stated they performed a chna which in their opinion was inadequate otherwise none of the provision of the aca were followed during conversations with the entity and review of their operations it was established they were not in compliance with the provision of sec_501 furthermore they were not aware of their statutory obligation to do so the entity's ceo stated after discussions with the governing body they had discussed termination of the c status since they were not aware for its existence nor was a tangible benefit being derived from the status the entity was established as governmental hospital and has been operating as such they were concerned about the assessment of penalties due to their lack of compliance the entity presented a schedule of net_earnings for the periods 20xx through 20xx e e fy 20xx - dollar_figure fy 20xx - dollar_figure form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx e e fy 20xx - dollar_figure fy 20xx - dollar_figure fy 20xx - fy 20xx - dollar_figure the losses sustained over the tax periods identified above are approximately million dollars the current ceo states he scrapped the management company utilized by his predecessor and implemented other policies to reduce cost including eliminating some positions he is concerned about the imposition of penalties resulting from their lack of compliance as that could place a financial hardship on the entity upon review of the procedures to terminate which results in a prospective action and a subsequent request for retroactive termination of the exempt status along with discussions with counsel it was determined revocation of their exempt status was applicable and appropriate based upon the facts the entity will retain its status as a governmental hospital upon loss of its status as a public charity taxpayer’s position the taxpayer has stated they will agree to revocation of their status as an sec_501 hospital since they would remain a governmental hospital conclusion the entity is a hospital that was selected for an examination to determine its compliance with the aca provisions under sec_501 the entity is a governmental hospital that is also exempt under sec_501 of the code this type entity is referred to as a dual status hospital is not in compliance with any of the provisions imposed under sec_501 of the code the entity stated they were not aware of the sec_501 exemption and were not availing themselves of benefits afforded under that subsection therefore revocation of their exempt status is proposed effective for the year beginning january 20xx as this is the first taxable_year failure to comply with sec_501 was noted it was determined the entity form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
